DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 02/01/2022, 06/15/2022, 07/22/2022 and 10/07/2022 have been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 01/07/2022 as modified by the preliminary amendment filed on 01/07/2022.  Claims 35-44 are now pending in the present application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reader in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35, 38, 40 and 43 are rejected under pre-AIA  35 U.S.C. 102(b)  as being anticipated by Ghisler  et al. (US 5826193 A) (hereinafter Ghisler).


Regarding claim 35, Ghisler discloses a mobile device (FIG. 2 for a hand held apparatus belonging to an analog mobile station, col. 2, lines 52-57) having a reduced power consumption mode, comprising:
(a) a reader configured to scan a visible code associated with a first electronic device (FIG. 2, col. 4, lines 49-59, “according to another characteristic the connection of the bar code reader 14 is such that in scanning a bar coded telephone number therewith it becomes possible to order a measure of interchanging, i.e. temporary transfer or call pick-up, to or from the mobile station of a telephone set 20 having this telephone number without dialling by means of the keyset.”, col. 5 lines41 to col. 6 line 5, “FIGS. 4A-5B whose flow diagrams illustrate to a person skilled in the art how microprocessor 12 is to be programmed for controlling and performing the various functions… FIGS. 4A and 4B shows flow diagrams for temporary transfer and resetting temporary transfer to a permanently wired telephone set equipped with a bar code strip.”);
(b) a controller (FIG. 3, for microprocessor 12) configured to automatically and subsequent to scanning the visible code, cause communications destined for the mobile device to be forwarded to the first electronic device (col. 4, lines 49-59, “Microprocessor 12 is designed such as to check whether a read bar code is valid and, if this is the case, to activate a predetermined sequence of signals containing the relevant telephone number via the tone generator of the mobile station.”).
(c) the controller further configured to operate the mobile device in a reduced power mode during a period in which communications are caused to be forwarded to the first electronic device (col. 2, lines 52-57, “It is an object of the invention to enable increased use of the function "temporary transfer" from mobile stations to telephone sets in the public switch telephone network (PSTN) in order to conserve the batteries of the mobile stations”, when a call or communication is forwarded to another device, thus, the mobile stations  wireless device will save power (i.e. the reduced power mode) since the call or communication is not processed on the components of the wireless device).
Regarding claim 38, as applied to claim 35 above, Ghisler discloses wherein the forwarded communications are voice calls (col. 5 line 67 to col. 6, line 2, “The network system executes the temporary transfer in 406, whereby incoming calls are directed to the relevant permanently wired telephone set”, it is inherently taught the incoming calls includes voice calls).
Regarding claim 40, Ghisler discloses an article comprising a tangible medium that is not a transitory propagating signal encoding computer-readable instructions that, when applied to a mobile device, instruct the mobile device to forward communications to an electronic device and operate in a reduced power mode by performing(FIG. 2 for a hand held apparatus belonging to an analog mobile station with an inherent memory, col. 2, lines 52-57)  the method of:
(a) with a controller of the mobile device, in response to a reader of the mobile device scanning a visible code associated with the electronic device, automatically causing communications destined for the cell phone to be forwarded to the electronic device (FIG. 2, col. 4, lines 49-59, “according to another characteristic the connection of the bar code reader 14 is such that in scanning a bar coded telephone number therewith it becomes possible to order a measure of interchanging, i.e. temporary transfer or call pick-up, to or from the mobile station of a telephone set 20 having this telephone number without dialling by means of the keyset.”, col. 5 lines41 to col. 6 line 5, “FIGS. 4A-5B whose flow diagrams illustrate to a person skilled in the art how microprocessor 12 is to be programmed for controlling and performing the various functions… FIGS. 4A and 4B shows flow diagrams for temporary transfer and resetting temporary transfer to a permanently wired telephone set equipped with a bar code strip.”); and
(b) with the controller of the mobile device, automatically causing the cell phone to operate in a reduced power mode during a period in which communications are caused to be forwarded to the electronic device (col. 2, lines 52-57, “It is an object of the invention to enable increased use of the function "temporary transfer" from mobile stations to telephone sets in the public switch telephone network (PSTN) in order to conserve the batteries of the mobile stations”, when a call or communication is forwarded to another device then the mobile stations wireless device will save power (i.e. the reduced power mode) since the call or communication is not processed on the components of the wireless device).
Regarding claim 43, as applied to claim 40 above, the claim is rejected for the same reason(s) as set forth claim 38 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 36, 37, 39, 41, 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghisler in view of Pelaez et al. (US 20050096029 A1) (hereinafter Pelaez).

Regarding claim 36, as applied to claim 35 above, Ghisler discloses the claimed invention except wherein the forwarded communications are SMS messages.
In the same field of endeavor, Pelaez discloses wherein the forwarded communications are SMS messages (par. 0063-0066, “The subscriber will generally want to forward the type of communication/media to the most convenient device available. Thus, the subscriber may want to submit a call forwarding profile along the lines of the following… Forward all SMSs to the second communication device 50 (e.g., this could be the same mobile phone)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate to forward the type of communication/media to a most convenient device available as taught by Pelaez to temporary transfer or call pick-up to another device as disclosed by Ghisler for purpose of forwarding calls, SMSs, instant messages (IMs) and Multimedia Messaging Service (MMS) to a designated devices such as a mobile phone or a laptop computer.
Regarding claim 37, as applied to claim 35 above, Ghisler discloses the claimed invention except wherein the forwarded communications are chat messages (par. 0063-0066, “The subscriber will generally want to forward the type of communication/media to the most convenient device available. Thus, the subscriber may want to submit a call forwarding profile along the lines of the following… Forward all IMs to the second communication device 50 (e.g., this could be a mobile phone)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate to forward the type of communication/media to a most convenient device available as taught by Pelaez to temporary transfer or call pick-up to another device as disclosed by Ghisler for purpose of forwarding calls, SMSs, instant messages (IMs) and Multimedia Messaging Service (MMS) to a designated devices such as a mobile phone or a laptop computer.
Regarding claim 39, as applied to claim 35 above, Ghisler discloses wherein the first electronic device is a computer (par. 0063-0066, “The subscriber will generally want to forward the type of communication/media to the most convenient device available. Thus, the subscriber may want to submit a call forwarding profile along the lines of the following… Forward all MMSs to the third communication device 60 (e.g., this could be a mobile phone with MMS capabilities or a laptop computer)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate to forward the type of communication/media to a most convenient device available as taught by Pelaez to temporary transfer or call pick-up to another device as disclosed by Ghisler for purpose of forwarding calls, SMSs, instant messages (IMs) and Multimedia Messaging Service (MMS) to a designated devices such as a mobile phone or a laptop computer.
Regarding claims 41, 42 and 44, as applied to claim 40 above, the claims are rejected for the same reason(s) as set forth claim 36, 37 and 39 above respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642